By the Court, Jewett, J.
The single question in this case is, whether the plaintiff-had renewed this mortgage, under which he claimed the property, in the manner prescribed by the statute. It is enacted, (Stat. 1833, p. 403, § 3,) that “ Every mortgage filed in pursuance of this act shall cease to be valid as against the creditors of the person making the same, *165or against subsequent purchasers or mortgagees, in good faith, after the expiration of one year from the filing, thereof: unless within thirty days next preceding the expiration of the said term of one year, a true copy of such mortgage, together with a statement exhibiting the interest of the mortgagee in the property thereby claimed by him, by virtue thereof, shall be again filed in' the office- of the clerk or register aforesaid, of the town or city where the mortgagor shall then reside.” It is insisted that the endorsement, “ re-filed and renewed the 6th day of February, 1844,” is a compliance with the provision of the statute requiring a true copy of such mortgage, together with a statement exhibiting the interest of the mortgagee in the property therein claimed by him by virtue thereof to be again filed, &c. The language of the act is so clear as not to admit of an illustration: at most it ic but a filing, without any statement of the interest of the mortgagee in the property mortgaged—in short, is not a compliance with the provisions of the act.
The judgment of the common pleas must be affirmed.